Title: To Benjamin Franklin from the Comtesse Conway, 1 September 1777
From: Conway, Françoise-Antoinette-Jeanne Langlois du Bouchet, comtesse de
To: Franklin, Benjamin


Dear Sir
Auxerre in bourgogne. 1er. 7bre 1777
I am most trouble and perplex for the news ill, that I See in the gazette of Europe. It is true that our friends have to quit ticonderago? I hope not, and as I Suppose that you are instructed better that me, I pray you Dear Sir, do me the kindness of to get me out anxiety were I am upon our friends and upon my dear husband. You are dear Sir all my Comfort, and my Shift, in my unquietness. Give me also news of you Self. You are my father d’amerique forget not this title that my hart you hath given. I am dear Sir with tender respect your most humble obeissante Servant
d B. Conway
My best Compliments to mr. deane.
 
Addressed: A MonSieur / Sieur franklin / m de mr de chaumont / passy / par paris
Endorsed: Ctesse Conway
